 JIn the Matter of THEKANSASCITY STARCOMPANYandGREATERKANSASCITY NEWSPAPER GUILD, LOCAL 36, CHARTEREDBYAMERICANNEWSPAPER GUILD, AFFILIATED WITH THE C. I.O.Case No. R-41714.-Decided February 8, 1943Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of question : recog-'riition refused on ground that unit sought-was inappropriate; consent elee--tion held less than five months before in which two-thirds of votes cast wereagainst the union held not to preclude present petition when union presenteda substantial number of authorizations; election necessaryUnitAppropriate for Collective Bargaining:all employees of company's radio sta-tion,with specified inclusions and exclusions, held an appropriate unit, not-withstanding' prior consent election agreement that a unit of editorial depart-,ment and radio station employees was appropriate.Mr. Carl E. Enggas,of Kansas City, Mo., for the Company.'Mr.Harry C. ClarkandMr. Kenneth H. Clark,of Kansas City,.Mo., for the Union.Mr. Louis Cokin,of counsel to the, Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Greater KansasCityNewspaper Guild,,Local 36, charteredby AmericanNewspaper Guild, affiliated With theC. I. 0., herein called the Union,alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Kansas City Star Company, Kansas City, Missouri,herein calledthe Company,the National Labor Relations Board provided for an,appropriate hearing upon due notice before Eugene R. Melson, TrialExaminer.Said hearing was held at Kansas City,Missouri, on De-cember 30 and 31, 1942.,The Company and the Union appeared,participated,and Were afforded full opportunity to be heard, to,examine and cross-examine witnesses,and to introduce evidence bear-',in-g on the issues.At various stages of the hearing,counsel for the.Company moved to dismiss the petition.The Trial- Examiner re-47 N. L. R. B., No. 50.386 THE KANSAS CITY STAR COMPANY387served rulings.The motions are hereby denied.The Trial Exam-iner's rulingsmade at thehearing are free from prejudicial error andare herebyaffirmed.On January 14 and 15, 1943, respectively, the Company and theUnion filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Kansas City Star Company is a Missouri corporation with itsprincipal place of business at KansasCity,Missouri,where it is en-gaged in the business 'of publishing morning, evening, and weeklynewspapers and operating a radio station known asIVDAF. Duringthe 12-month period, preceding October 1, 1942, the monthly averagedaily circulation for the newspapers published, by the Companyamounted to approximately 1,400,000 copies.The Company distrib-utes its newspapers principally in the States of Missouri and Kansas.Station AVDAF broadcasts 'Programs which are heard in the Statesof Missouri, Kansas, Nebraska, Iowa, Oklahoma, and Arkansas. TheCompany admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDGreater Kansas City Newspaper Guild, Local 36, chartered byAmerican. Newspaper Guild, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn October 10, 1942, the Union requested thesCompany to recog-nize it as exclusive representative of certain of the Company's em-ployees.The Company refused this request on the ground that theemployees claimed ' by the Union do not constitute an appropriatebargaining unit.On April 6, 1942; the Company and the Union entered into a con-sent election agreement.Pursuant thereto an election was held re-sulting in a vote of 115 against the Union and 68 for the Union.On August 28, 1942, the Union filed its petition herein.The Com-pany contends that because of the short interval since the consentelection,the Board should not now entertain a second petition filedby the same union. The record in this proceeding indicates that theUnion has at tl present time secured authorizations of a substantial 388 . DECISIONS OF NATIONAL LABOR RELATIONS BOARDnumber of the Company's employees 1 in the unit which we find tobe appropriate hereinafter.For reasons appearing hereafter, we be-lieve that the policies of the Act will best be effectuated by holdingan election without further delay in order that employees of the Com-pany may, if they so desire,, designate the Union as their epresenta-tive for purposes of collective bargaining.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv.THE APPROPRIATE UNITThe Union contends that all employees of Radio Station WDAFof the Company, excluding the radio station manager, assistant man-ager, sales manager, technicians, musicians, and persons appearing onWDAF programs, constitute an appropriate unit., The Company con-tends that all the editorial department employees of the Companyand employees of Radio Station WDAF constitute a single appropri-ate bargaining unit. In any event, the Company contends that theassistantmanager and sales manager of Station WDAF should beincluded in any unit that might be found appropriate.As stated above, on April 6, 1942, the Company and the Unionentered into a consent election agreement.The parties there agreedthat all employees of the Company working in its editorial depart-ment and Radio Station WDAF, with specified exclusions, constitutedan appropriate bargaining unit.The Company contends that suchagreement is binding upon all parties at the present time and that thepetition should be dismissed because the unit requested by the Unionin the instant proceeding is therefore inappropriate.Radio StationWDAF is operated as a separate department ofthe Company and, although the employees of the radio station arecarried on the same pay roll as the editorial employees, there is nointerchange of personnel between the departments.The record in-dicates that the work of the employees of the editorial and radio de-partments is dissimilar.The commercial department employees ofthe Company, who are not involved herein, have more in common withthe radio station employees than does the editorial departmentpersonnel:We are not convinced that the prior agreement of the partiesupon a unit of editorial department and radio station employeesprecludes the Board from now finding that a unit confined to radio1A statement of it Field Examiner of the Board, introduced into evidence at thehearing,shows that the Union presented 8 membership application cards bearing apparently genuinesignatures of persons whose'names appear on the Company's pay roll of October 1, 1942.There are approximately 18 employees in the appropriate unit. THE KANSAS CITY STAR COMPANY389station employees is appropriate.In order to make collective bargain-ing an immediate possibility and thereby effectuate the policies of theAct, we have frequently found that an appropriate unit may consistof employees in an identifiable group beyond which effective self-organization has not yet extended, without thereby precluding a laterfinding of a broader unit coextensive with subsequent organization.In the present case, it is clear that the radio station employees arean identifiable group with many interests in common.They haveindicated their desire to have the Union represent them for purposesof collective bargaining.So far as appears, the Union' does notnow have a substantial representation among the editorial departmentemployees.Under these circumstances no hood purpose would be'served by requiring the radio station employees to forego their rightto self-organization and collective bargaining through the Unionmerely because the Union at one time sought to include them witheditorial department employees.We find that a unit limited to radiodepartment employees of the Company is appropriate at this time.As stated above, the Union contends that the assistant managerand sales manager of the radio station should be excluded from theunit and the Company urges that they be included.The record in-dicates that neither the assistant manager not time sales managerexercise any supervisory authority and were included among the em-ployees eligible to vote in the election held pursuant to the consent'election agreement.We find that the assistant manager and salesmanager should be included in the unit.We find that all employees of Radio Station WDAF of the Com-pany, including the assistant manager and sales manager, but exclud-ing the manager, technicians, musicians, and all persons appearingon WDAF programs, constitute a unit for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation can best beresolved by means of an election by secret ballot.The Union contendsthat eligibility to vote should be determined by the pay roll imme-diately preceding August 28, 1942, the date of its petition.The Com-pany urges that a current pay roll be used for that, purpose. Inas-much as no reason appears why we should depart from our usualpractice, we shall direct that the employees eligible to vote shall be-those within the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Kansas CityStar Company, Kansas City, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Seventeenth Region, acting,in,thismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll,period immediately precedingthe date of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,.but excluding any who have since quit or been discharged-for cause,to determine whether or not they desire to be represented by GreaterKansas City Newspaper Guild, Local 36, chartered by American News-paper Guild, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.MR. Wm. Al. LEISEI SON took no part in the consideration of the aboveDecision and Direction of Election.